DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	This is the 1st action in the application in response to the correspondence filed on 9/14/2020.  
	Examiner appreciates Applicant’s time and efforts in the compact prosecution of this Application.  If Applicant sees benefit in an interview or of any further appropriate assistance, Examiner encourages the Applicant to call the number below.

Information Disclosure Statement
	The information disclosure statement(s) (IDS) submitted on 9/14/2020 and 1/26/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
  	  Applicant does not submit priority under a provisional application.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Applications No. KOREA, REPUBLIC OF 10-2018-0029804 03/14/2018 and KOREA, REPUBLIC OF 10-2018-
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
	Claim 11 (which is dependent upon claim 1) describes “the length of the bar pattern” minus the “length of signal pad” equals the “length of the isolation space.  This appears to be inconsistent with the figures and written description, unless the term “length” is being used loosely to be interchangeable with width.  It appears from what is disclosed in the written description, the Applicant intends to say that “the length of the bar pattern” minus the “width of signal pad” equals the “length of the isolation space

    PNG
    media_image1.png
    686
    728
    media_image1.png
    Greyscale

  
However, this is not fully clear.  Examiner reads the language of “length of the signal pad” to be the “vertical length” of the instant signal pad structure.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1-8, 10 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Talty (CN 107453047, translation attached).
Independent claim 1:
	As for claim 1, Talty teaches An antenna device (Abstract), comprising:
a dielectric layer (Fig. 5, el. 50);
a radiation pattern disposed on a top surface of the dielectric layer (Fig. 5, el. 66);
a signal pad electrically connected to the radiation pattern (The term “signal pad” is broad.  There is no explicit definition within the written specification to define the bounds upon what the term “signal pad” is to require.  Further, this term has no particular meaning in the art.  The plain English meaning of “signal pad” is broad.  Examiner reads the term “signal pad” to mean a section/portion of the feedline that has a feeding point of the signal.  In the prior art, Examiner reads this “signal pad” to be the portion of the el. 68 that lies within el. 58 in Fig. 7.  Fig. 7 is identical to Fig. 5 in this portion of the prior art.  Fig. 7 is being used ; 

    PNG
    media_image2.png
    663
    532
    media_image2.png
    Greyscale

and a ground pad spaced apart from the signal pad and having an isolation space, wherein a length of the isolation space is greater than a length of the signal pad (Fig 7, ground pad: el. 58; el. 58 partially surrounds an “isolation space” of the prior art, that is partially occupied by the signal pad.  The prior art “isolation space” would have a length greater than the signal pad, because of the gap between el. 58 and the signal pad).

    PNG
    media_image3.png
    711
    569
    media_image3.png
    Greyscale


Claim 2:
	As for claim 2, Talty teaches The antenna device according to claim 1, and further teaches
wherein the ground pad (el. 58) comprises:
a pair of protruding bars extending in a length direction of the antenna device and facing each other in a width direction of the antenna device (Fig. 7, the vertical portions of el. 58); 
and a connection bar extending in the width direction and connecting the protruding bars (Fig. 7, the horizontal bar of el. 58 that connects the bottoms of the vertical bars of el. 58).

Claim 3:
	As for claim 3, Talty teaches The antenna device according to claim 1, and further teaches
wherein the connection bar is connected to end portions of the protruding bars to define a recess (Fig. 7, el. 58), and the signal pad is disposed at an inlet of the recess (See the figures above.  The prior art structure encompasses the language of the claims.  Further, after looking at definitions to determine the plain English meaning, the term inlet is broad).

Claim 4: > 3>1
	As for claim 4, Talty teaches The antenna device according to claim 3, and 
wherein the isolation space is defined by an area of the recess except for the inlet at which the signal pad is disposed (See prior art figures above.  The prior art’s isolation space, recess, and inlet read on the claim language.  Examiner appreciates the slight clarification on the distinctions between the terms inlet, isolation space, and recess in claim 4; however, the prior art still reads on this claim construction.  The prior art’s isolation space is defined by the recess created by el. 58.  The signal pad is disposed at the inlet of the prior art and within the recess of the prior art.  Examiner suggests clarifying the terms further to overcome the prior art.  The term “isolation space” has no particular meaning in the art.  After considering what the plain English meaning comprises, Examiner interprets this to mean a space that includes a physical separation/isolation between the ground pad and the signal pad.  This interpretation appears to be broader than what is described within the instant invention; however, the distinction that there can be no elements within the “isolation space” is not actually claimed).

Claim 5: > 4>3>1
	As for claim 5, Talty teaches The antenna device according to claim 4, and further teaches
wherein a width of the isolation space is the same as a distance between the pair of protruding bars (See figures above).

Claim 6: > 3>1
	As for claim 6, Talty teaches The antenna device according to claim 3, and further teaches
further comprising a transmission line connecting the radiation pattern and the signal pad (the section of the prior art’s feedline in the prior art between the prior art signal pad and prior art radiation pattern).

Claim 7: > 6>3>1
	As for claim 7, Talty teaches The antenna device according to claim 6, and further teaches
wherein the signal pad is only inserted into the inlet of the recess, and the transmission line is disposed at an outside of the recess (See figures above.  The term inlet has no particular meaning in the art.  Examiner considered definitions of the plain English meaning to determine the breadth of what inlet is to require, and Examiner submits that the term inlet is broad.  The term “inlet” does not necessitate that it be confined to what can be described as a “boundary line opening”, e.g., best described as a “doorway”.  Further and separately, the term “signal pad” is broad, and this breadth allows for interpretation of other structures to read on the claims.  Examiner suggests further clarifying the structure of the “feed pad” or “isolation space” to overcome the prior art rejection.  The clarifications within claim 4 fall outside the dependency for claim 7.).

Claim 8: > 6>3>1
The antenna device according to claim 6, and further teaches
wherein the radiation pattern, the transmission line, the signal pad and the ground pad are disposed at the same level on the top surface of the dielectric layer (See figures above).
Claim 10: 
	As for claim 10, Talty teaches The antenna device according to claim 1, and further teaches
wherein the ground pad includes a pair of bar patterns spaced apart from each other and extending with the signal pad interposed therebetween (See figures above.  The pair of bar patterns are the vertical bars on el. 58).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talty in view of Moallem (US 2019/0207286).
Claim 9:
	1As for claim 9, Talty teaches The antenna device according to claim 8 (see the rejection of claim 8);
	2However, Talty does not teach further comprising a ground layer disposed on a bottom surface of the dielectric layer.
 	3Nevertheless, Moallem teaches a substrate further comprising a ground layer disposed on a bottom surface of the dielectric layer (Fig. 1A, el. 106).
	4It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technology as taught in the prior art of Moallem and apply that to the prior art of Talty.
	5The motivation for this combination is to increase the directivity of the radiation from the radiating pattern.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talty in view of Chan (JP6604552B2).
Claim 14:
1As for claim 14, Talty teaches The antenna device according to claim 1 (see the rejection of claim 1);
	2However, Talty does not teach wherein the radiation pattern has a mesh structure.
 	3Nevertheless, Chan teaches a substrate teach wherein the radiation pattern has a mesh structure (Fig. 1).
	4It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technology as taught in the prior art of Moallem and apply that to the prior art of Talty as a substitution of one known radiator structure with another known radiator structure.
	5The motivation for this combination is to increase the transparency of the prior art radiation pattern.

Claim 15:
	As for claim 15, Talty teaches The antenna device according to claim 14 (see the rejection of claim 14);
 	Talty in view of Chan further teaches further comprising a dummy pattern arranged around the radiation pattern and including a mesh structure having the same shape as that of the radiation pattern (Fig. 1, the term “dummy pattern” has no particular meaning in the art, and there is no further clarification in scope other than this dummy pattern is arranged around the radiation pattern within claim 15.  Examiner reads this to mean any structure arranged around the radiation pattern.  The prior art has a further mesh structure around the prior art’s radiation pattern mesh in Fig. 1 as a 
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technology as taught in the prior art of Moallem and apply that to the prior art of Talty as a substitution of one known radiator structure with another known radiator structure.
 	The motivation for this combination is to increase the directivity and strength of the signal. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talty in view of Kurashima (US 2006/0170597).
Claim 16:
	1As for claim 16, Talty teaches The antenna device according to claim 1 (see the rejection of claim 1);
	2However, Talty does not teach a display device comprising the antenna device.
 	3Nevertheless, Kurashima teaches a display device.
	4It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technology as taught in the prior art of Kurashima and apply that to the prior art of Talty.
	5The motivation for this combination is to use the antenna in Talty in other devices to increase its marketability and public use.

Allowable Subject Matter
Claims 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Examiner Notes
Claims 11 may be allowable but objected to as being dependent upon a rejected base claim as well, if claim 11 were amended in scope to the interpretation made in the 112 rejection of claim 11 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JAE K KIM/Examiner, Art Unit 2845